PER CURIAM.
His petition for habeas corpus for release from imprisonment under sentence of a general court-martial having, after hearing, been denied, appellant, a military prisoner, is here seeking a reversal of the judgment.
The grounds stated in his petition for discharge were: that his defense counsel (1) was incompetent and (2) had entered into a conspiracy with the trial judge advocate. In his testimony below he added a third ground, an attack on the pretrial investigation as inadequate, Articles of War, art. 70, 10 U.S.C.A. § 1542. On the first ground, the incompetency of his counsel, and the third, the inadequacy of the pretrial investigation, petitioner gave testimony as to claimed omissions on the part of his counsel to properly prepare and present his defense and claimed inadequacies in the investigation. On the second ground, that his counsel was in a conspiracy, no evidence was offered.
The court, after a consideration of the evidence in the light of the court-martial record, concluding that no ground for the writ was shown, denied it.
Assuming, but not deciding, that a writ of habeas corpus may be obtained on the ground that defense counsel was incompetent1 or on that of inadequacy of the pretrial investigation, it is perfectly clear that neither of these grounds was made out and that the judge’s finding, that the evidence in this case furnished no basis for the writ finds full support in the record. The judgment is affirmed.

 Cf. Diggs v. Welch, 80 U.S.App.D.C. 5, 148 F.2d 687.